UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Vice Fund Schedule of Investments December 31, 2011 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 93.4% Aerospace Product and Parts Manufacturing - 21.3% General Dynamics Corp. (c) Honeywell International Inc. (c) L-3 Communications Holdings, Inc. Northrop Grumman Corp. (c) Lockheed Martin Corp. Raytheon Co. (c) Rockwell Collins, Inc. United Technologies Corp. (c) Alcoholic Beverages - 25.8% Anheuser-Busch InBev NV (b)(c) Anheuser Busch Inbev Sa/nv - ADR (b) Brown-Forman Corp. - Class B Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a)(c) Diageo plc - ADR (b) Heineken NV (b) Molson Coors Brewing Co. - Class B Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries - 23.6% Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology Ladbrokes plc (b) Las Vegas Sands Corp. (a)(c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a) Sands China Ltd. (a)(b) Wynn Macau Ltd. (b) Wynn Resorts, Ltd. Tobacco - 22.7% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc - ADR (b) Imperial Tobacco Group plc (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $57,693,878) SHORT TERM INVESTMENTS - 6.5% Investment Companies - 6.5%(1) AIM STIT-STIC Prime Portfolio Money Market, 0.19% Fidelity Institutional Money Market Portfolio, 0.16% Total Short Term Investments (Cost $5,194,279) Total Investments (Cost $62,888,157) - 99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of December 31, 2011. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities (c) - A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2011, the fair value of collateral is $17,832,925. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Vice Fund Schedule of Options Written December 31, 2011 (Unaudited) Contracts Value WRITTEN OPTIONS - 0.6% Altria Group, Inc. Expiration: March, 2012, Exercise Price: $29.00 $ Altria Group, Inc. Expiration: March, 2012, Exercise Price: $30.00 Anheauser Busch InBev NV Expiration: January, 2012, Exercise Price: $60.00 Constellation Brands, Inc. Expiration: February, 2012, Exercise Price: $20.00 General Dynamics Corp. Expiration: January, 2012, Exercise Price: $67.50 Honeywell International Inc. Expiration: January, 2012, Exercise Price: $55.00 Las Vegas Sands Corp. Expiration: January, 2012, Exercise Price: $44.00 Las Vegas Sands Corp. Expiration: January, 2012, Exercise Price: $45.00 Las Vegas Sands Corp. Expiration: January, 2012, Exercise Price: $50.00 Lorillard, Inc. Expiration: January, 2012, Exercise Price: $120.00 MGM Resorts International Expiration: January, 2012, Exercise Price: $11.00 Northrop Grumman Corp. Expiration: February, 2012, Exercise Price: $60.00 Philip Morris International Inc. Expiration: January, 2012, Exercise Price: $72.50 Philip Morris International Inc. Expiration: March, 2012, Exercise Price: $80.00 Raytheon Co. Expiration: February, 2012, Exercise Price: $47.00 Reynolds American Inc. Expiration: February, 2012, Exercise Price: $42.00 Reynolds American Inc. Expiration: May, 2012, Exercise Price: $43.00 United Technologies Corp. Expiration: February, 2012, Exercise Price: $77.50 Total Written Options (Premiums received $465,638) $ Generation Wave Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 89.3% Arts, Entertainment & Recreation - 3.7% Wynn Resorts Ltd. Finance & Insurance - 12.9% Agencies, Brokerages & Other Insurance Related Activities - 2.1% Metlife, Inc. (c) Depository Credit Intermediation - 6.3% JPMorgan Chase & Co. (c) New York Community Bancorp, Inc. Wells Fargo & Co. (c) Insurance Carriers - 2.8% Unum Group Other Financial Investment Activities - 1.6% The NASDAQ OMX Group, Inc. (a)(c) Securities & Commodity Contracts Intermediation &Brokerage - 0.1% Blackrock, Inc. Information - 5.0% Cable & Other Subscription Programming - 2.4% Comcast Corp. - Class A (c) Software Publishers - 1.0% Microsoft Corp. Wired Telecommunications Carriers - 1.6% Verizon Communications Inc. (c) Management of Companies & Enterprises - 3.6% The Goldman Sachs Group, Inc. Manufacturing - 48.7% Beverage Manufacturing - 4.7% The Coca-Cola Co. (c) Communications Equipment Manufacturing - 1.9% Research In Motion Ltd. (a)(b) Computer & Peripheral Equipment Manufacturing - 5.1% Apple Inc. (a)(c) Engine, Turbine & Power Transmission Equipment Manufacturing - 2.0% General Electric Co. Petroleum & Coal Products Manufacturing - 9.9% Chevron Corp. (c) Exxon Mobil Corp. (c) Pharmaceutical & Medicine Manufacturing - 14.7% Abbott Laboratories (c) Amgen Inc. Johnson & Johnson Pfizer Inc. (c) Printing & Related Support Activities - 1.7% De La Rue PLC (a)(b) Semiconductor & Other Electronic Component Manufacturing - 2.6% Cypress Semiconductor Corp. (c) Intel Corp. (c) Soap, Cleaning Compound & Toilet Preparation Manufacturing - 1.9% Colgate-Palmolive Co. (c) Tobacco Manufacturing - 4.2% Reynolds American Inc. (c) Mining, Quarrying & Oil & Gas Extraction - 4.6% Schlumberger Ltd. (b)(c) Other Services (except Public Administration) - 0.5% Service Corp. International Retail Trade - 6.8% Electronic Shopping & Mail-Order Houses - 3.5% Amazon.com, Inc. (a)(c) Health & Personal Care Stores - 3.3% Walgreen Co. (c) Telecommunications - 1.2% AT&T, Inc. (c) Wholesale Trade - 2.3% The Procter & Gamble Co. Total Common Stocks (Cost $13,176,111) SECTOR FUNDS - 1.8% Mining -1.8% iShares Silver Trust (a) Total Sector Funds (Cost $216,755) SHORT TERM INVESTMENTS - 10.4% Investment Companies - 10.4%(1) Aim STIT-STIC Prime Portfolio Money Market, 0.10% Aim STIC - Liquid Assets Portfolio, 0.16% Fidelity Institutional Money Market Portfolio, 0.19% Total Short Term Investments (Cost $1,554,121) Total Investments (Cost $14,946,987) - 101.5% Liabilities in Excess of Other Assets - (1.5)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of December 31, 2011. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities (c) - A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2011, the fair value of collateral is $8,875,280. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Generation Wave Growth Fund Schedule of Options Written December 31, 2011 (Unaudited) Contracts Value WRITTEN OPTIONS - 1.4% Abbott Laboratories Expiration: February, 2012, Exercise Price: $55.00 Amazon.com, Inc. Expiration: January, 2012, Exercise Price: $215.00 30 Apple Inc. Expiration: January, 2012, Exercise Price: $415.00 19 AT&T, Inc. Expiration: March, 2012, Exercise Price: $30.00 60 Chevron Corp. Expiration: January, 2012, Exercise Price: $105.00 The Coca-Cola Co. Expiration: February, 2012, Exercise Price: $70.00 Colgate-Palmolive Co. Expiration: February, 2012, Exercise Price: $95.00 30 Comcast Corp. - Class A Expiration: February, 2012, Exercise Price: $24.00 Cypress Semiconductor Corp. Expiration: January, 2012, Exercise Price: $19.00 Exxon Mobil Corp. Expiration: February, 2012, Exercise Price: $85.00 50 Intel Corp. Expiration: February, 2012, Exercise Price: $26.00 50 JPMorgan Chase & Co. Expiration: January, 2012, Exercise Price: $33.00 Metlife, Inc. Expiration: January, 2012, Exercise Price: $35.00 The NASDAQ OMX Group, Inc. (a) Expiration: February, 2012, Exercise Price: $25.00 Pfizer Inc. Expiration: February, 2012, Exercise Price: $22.00 Reynolds American Inc., Expiration: February, 2012, Exercise Price: $41.00 Schlumberger Ltd. Expiration: January, 2012, Exercise Price: $72.50 Verizon Communications Inc. Expiration: March, 2012, Exercise Price: $40.00 60 Walgreen Co. Expiration: January, 2012, Exercise Price: $35.00 Wells Fargo & Co. Expiration: January, 2012, Exercise Price: $26.00 Total Written Options (Premiums received $214,825) $ Summary of Fair Value Exposure at December 31, 2011 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2011: Level 1 Level 2 Level 3 Total Vice Fund Common Stocks $ $
